MEMORANDUM OF DECISION.
Penny Soucy appeals her conviction of theft, 17-A M.R.S.A. § 353 (1983), in the Superior Court, Sagadahoc County, after a jury found her guilty of aiding in a shoplifting offense. Soucy’s only contention on appeal is that the evidence was insufficient to support a finding that she participated as an accomplice in the offense. We disagree. The record contains sufficient evidence to support the jury’s conclusion that Soucy was present at the time of the offense for the purpose of aiding others in its accomplishment. See State v. Gervais, 394 A.2d 1183 (Me.1978).
The entry is:
Judgment affirmed.
All concurring.